MORRISON, Judge.
The offense is burglary; the punishment, eleven years.
Upon a plea of guilty the appellant personally joined in a stipulation with his counsel and counsel for the State that he committed the primary offense charged in the indictment and that if the injured party were present she would testify that the burglary had been committed. They further stipulated that if another named witness were present, she would testify that she *2saw the appellant in possession of the fruits of the burglary on the day charged in the indictment.
Though no brief was filed, appellant’s counsel on appeal did appear and argue. He contended that the procedure set forth above did not comply with the provisions of Article 12, Vernon’s Ann.C.C.P., and that hence the evidence is insufficient to support this conviction. With such contention we do not agree. Though appellant did not testify, he did personally join in the stipulation that he committed the offense charged and such brings this case within the rule announced in Ex Parte Keener, 166 Tex.Cr.R. 326, 314 S.W.2d 93.
The judgment is affirmed.